Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a motor drive apparatus, comprising: 
a power device constituting a portion of a power conversion circuit for generating electric power for driving a motor and having input/output terminals; 
a printed wiring board having a hole; and 
a bus bar connected to both of the power device and the printed wiring board, 
wherein the bus bar includes: 
a first plate-like connector portion to be fixed to the input/output terminal; 
a second connector portion to be connected to the printed wiring board; and 
an extension portion extending between the first connector portion and the second connector portion that will pass through the hole.
The applicant supportively illustrates claim 1 with respect to the figures, especially figures 1 and 2.  A bus bar is connected to both the power device and the printed wires board having a hole, where the extension portion extends between the between the first connector portion and the second connector portion that will pass through the hole.  The extension portion and the bus bar firmly connects the power device to the printed wiring device.  The examiner did not discover this arrangement in the related prior art. 
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 12, 2022